OPINION
PER CURIAM.
This cause is before us on the appellee’s Motion to Affirm on Certificate, which has attached to it a certified copy of the Judgment rendered by the District Court of Matagorda County, together with a Certificate of the District Clerk, all as provided for in Rule 387, Texas Rules of Civil Procedure. The Court finds that the ten day notice to all parties required by Rule 387 has been given by the Clerk of this Court.
The District Clerk’s certificate shows that the Judgment was signed and entered on December 10, 1974. Notice of appeal was given on January 3, 1975. The district clerk filed and approved a deposit in lieu of appeal bond on February 3, 1975, at which time the transcript and statement of facts were requested by the appellant. Thus, the record was due to be filed with this Court on or before February 10, 1975. To date, no part of the record has been filed nor has there been filed any motion for extension of time to file the record. The Court finds that the motion is good and that all prerequisites have been complied with. Therefore, the motion to affirm on certificate is granted, with costs assessed against the appellee.